Morton, J.
This case is governed by Howard v. Chase, 104 Mass. 249. The mortgage of Pollard & Bliss to the plaintiffs conveyed the personal property named therein “ subject to prior mortgages to the amount in all of eight thousand dollars.” The only existing prior mortgage was the one under which the defendant claims, and the amount and terms of this mortgage were known to Pollard & Bliss and to the plaintiffs. It was clearly the intention of Pollard & Bliss to sell, and of the plaintiffs to buy, the right of redeeming the defendant’s mortgage, The plaintiffs took only what was conveyed, a right to redeem, and their mortgage, though recorded first, does not take precedence of the mortgage to the defendant. '

Judgment for the defendant.